DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1, line 5, “the vicinity” has no antecedent basis and should be changed to - - a vicinity - -.
Claim 4, line 2, “source liquid” should be changed to - - the source liquid - -.
Claim 5, line 2, “source liquid” should be changed to - - the source liquid - -.
Claim 6, line 3, “source liquid” should be changed to - - the source liquid - -.
Claim 8, lines 3-4, “source liquid” should be changed to - - the source liquid - -.
Claim 9, line 3, “source liquid” should be changed to - - the source liquid - -.
Claim 10, line 2, “source liquid” should be changed to - - the source liquid - -.
Claim 11, line 2, “source liquid” should be changed to - - the source liquid - -.
Claim 14, line 3, “source liquid” should be changed to - - the source liquid - -.
Claim 15, line 5, “the first mentioned induction heater” has no antecedent basis and should be changed to - - a first mentioned induction heater - -.
Claim 17, lines 2-3, “source liquid” should be changed to - - the source liquid - -.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.10881141. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present case define obvious of parent case claims with only minor difference in wording.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 17-20 are rejected under 35 U.S.C. 102(a, 1) as being anticipated by Cadieux (U. S. 2015/0245669).
Regarding claims 1 19, 20,, Cadieux discloses an aerosol provision system for generating an aerosol from a source liquid, the aerosol provision system comprising: a reservoir 22 of source liquid; a planar vaporiser comprising a planar heating element 14, wherein the vaporiser is configured to draw source liquid from the reservoir 22 to the vicinity of a vaporizing surface of the vaporiser through capillary action; and an induction heater coil 36 operable to induce current flow in the heating element 14 to inductively heat the heating element and so vaporise a portion of the source liquid in the vicinity of the vaporizing surface of the vaporiser.
Regarding claim 2, Cadieux discloses the vaporiser further comprises porous material (see paragraph 0158, 0159) at least partially surrounding the heating element 14.
Regarding claim 3, Cadieux discloses the porous material comprise a fibrous material. 
Regarding claim 4, Cadieux discloses the porous material is arranged to draw source liquid from the reservoir 22 to the vicinity of the vaporizing surface of the vaporiser through capillary action.
Regarding claim 5, Cadieux discloses the porous material is arranged to absorb source liquid that has been drawn from the reservoir 22 to the vicinity of the vaporizing surface of the vaporiser so as to store the source liquid in the vicinity of the vaporizing surface of the vaporiser for subsequent vaporization.
Regarding claim 6, Cadieux discloses the heating element 14 comprises a porous electrically conductive material, and wherein the heating element 14 is arranged to draw source liquid from the reservoir 22 to the vicinity of the vaporizing surface of the vaporiser through capillary action. 
Regarding claim 7, Cadieux discloses the vaporiser comprises first and second opposing faces connected by a peripheral edge, and wherein the vaporizing surface of the vaporiser comprises at least a portion of at least one of the first and second faces.
Regarding claim 8, Cadieux discloses the vaporizing surface of the vaporiser comprises at least a portion of the first face of the vaporiser, and wherein source liquid is drawn from the reservoir 22 to the vicinity of the vaporizing surface through contact with the second face of the vaporiser.
Regarding claim 9, Cadieux discloses the vaporizing surface of the vaporiser comprises at least a portion of each of the first and second faces of the vaporiser, and wherein source liquid is drawn from the reservoir 22 to the vicinity of the vaporizing surface through contact with at least a portion of the peripheral edge of the vaporiser.
Regarding claim 10, Cadieux discloses the vaporiser defines a wall of the reservoir 22 of source liquid.
Regarding claim 11, Cadieux discloses the vaporizing surface of the vaporiser is on a side of the vaporiser facing away from the reservoir 22 of source liquid.
Regarding claim 12, Cadieux discloses the aerosol provision system comprises an airflow path along which air is drawn when a user inhales on the aerosol provision system, and wherein the airflow path passes through a passageway 22 through the vaporiser.
Regarding claim 17, Cadieux discloses the vaporizer defines a wall of the reservoir 22 of source liquid and the further vaporizer defines a further wall of the reservoir 22 of source liquid.
Regarding claim 18, Cadieux discloses the vaporizer and the further vaporizer respectively define walls at opposing ends of the reservoir. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cadiex.
Regarding claim 13, Cadieux discloses the claimed invention except for the vaporizer and / or the heating element comprising the vaporizer is in the form of a planar annulus.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Cadieux to provide such features so as to provide design choice.  
Regarding claim 14, Cadieux discloses the claimed invention to modify further comprising a further planar vaporiser comprising a further planar heating element, wherein the further vaporiser is configured to draw source liquid from the reservoir to the vicinity of a vaporizing surface of the further vaporiser through capillary action.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Cadieux to add the second heater so as to provide for more produce vapor.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 15, Cadieux discloses the claimed invention except for the induction heater coil is further operable to induce current flow in the further heating element to inductively heat the further heating element and so vaporize a portion of the source liquid in the vicinity of the vaporizing surface of the further vaporizer, or, wherein the aerosol provision system comprises a further induction heater coil operable independently of the first-mentioned induction heater coil to induce current flow in the further heating element to inductively heat the further heating element and so vaporize a portion of the source liquid in the vicinity of the vaporizing surface of the further vaporizer.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Cadieux to add the second heater so as to provide for more produce vapor.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 16, Cadieux, see figure 5, discloses the vaporizer and the further vaporizer are separated along a longitudinal axis of the aerosol provision system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831